                   Case 4:15-cv-01247-HSG Document 45 Filed 06/26/20 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Ashton Woods Holdings L.L.C., et al.                                        HSG
                                                                   4:15-cv-01247-HSG
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE ; ORDER
 6   USG Corp., et al.                               )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Bradley C. Weber                      , an active member in good standing of the bar of
 9    Texas                        , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: PABCO Building Products, LLC                 in the
                                                                Judith A. Zahid
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      Locke Lord LLP, 2200 Ross Avenue, Suite             Zelle LLP, 44 Montgomery Street, San
14    2800, Dallas, TX 75201                              Francisco, CA 94104
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (214) 740-8497                                      (415) 693-0700
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    bweber@lockelord.com                                jzahid@zelle.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 21042470     .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 06/11/20                                               Bradley C. Weber
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Bradley C. Weber                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 6/26/2020
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
             Case 4:15-cv-01247-HSG Document 45 Filed 06/26/20 Page 2 of 2




                              The Supreme Court of Texas
                                                         AUSTIN
                                                   CLERK'S OFFICE




            I, BLAKE HAWTHORNE, Clerk of the Supreme Court of Texas, certify that the
    records of this office show that

                                                  Bradley C. Weber

    was duly admitted and licensed as an attorney and counselor at law by the Supreme

    Court of Texas on the 6th day of November, 1987.

            I further certify that the records of this office show that, as of this date



                                                  Bradley C. Weber



    is presently enrolled with the State Bar of Texas as an active member in good standing.


                                                    IN TESTIMONY WHEREOF witness my signature

                                                                   and the seal of the Supreme Court of

                                                                   Texas at the City of Austin, this, the

                                                                   10th day of June, 2020.

                                                                   BLAKE HAWTHORNE, Clerk



                                                                   Clerk, Supreme Court of Texas
    No. 8278C.1




This certification expires thirty days from this date, unless sooner revoked or rendered invalid by operation of rule or law.
